     Case 1:18-cv-05018-SCJ-AJB Document 3 Filed 11/01/18 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


CARLOS A. BERMUDEZ,

     Plaintiff,

V.                                             CIVIL ACTION NO.
                                               1:18-CV-05018-SCJ
U.S. BANK NATIONAL
ASSOCIATION as LEGAL TITLE
TRUSTEE for TRUMAN 2016 SC6
TITLE TRUST and FAY SERVICING,
LLC,

     Defendants.


                                     ORDER

        This matter comes before the Court on a Motion for an Ex Parte

Temporary Restraining Order and for an Interlocutory Injunction (Doc. No. [21),

filed by Plaintiff Carlos A. Bermudez ("Plaintiff") in the Superior Court of

Gwinnett County, Georgia, on August 29, 2018. Doc. No. [1-1]. Defendants U.S.

Bank National Association as Legal Title Trustee for Truman 2016 SC6 Title

Trust and Fay Servicing, LLC subsequently removed this action to this Court

on October 31, 2018. Doc. No. [1].


                                       1
   Case 1:18-cv-05018-SCJ-AJB Document 3 Filed 11/01/18 Page 2 of 2




      Plaintiff's Motion relates to a "public auction" sale of Plaintiff's home

that was scheduled to occur "on the first Tuesday in September 2018", before

the case was ever brought before this Court. Doc. No. [1-11, pp. 5-6, ¶6.

Therefore, Plaintiff's Motion (Doc. No. [21) is DENIED as moot. See Wreal, LLC

v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) ("A preliminary

injunction requires showing 'imminent' irreparable harm."); see also Parker v.

State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th Cir. 2001) (noting

that the standard for a preliminary injunction and a temporary restraining

order are the same). As this case involves an alleged wrongful foreclosure, the

Court hereby REFERS this matter to a magistrate judge for determination of

pretrial matters.

             IT IS SO ORDERED this I_5+ day of November, 2018.


                                                  c    C
                                      HONORABLE STE E C. JONES
                                      UNITED STATES DISTRICT JUDGE




                                       2
